MORRIS, Judge.
Defendants assign as error the failure of the trial court to grant their motion for judgment of nonsuit. This assignment of error presents the question whether there is substantial evidence, when viewed in the light most favorable to the State, of each essential element of the crime charged, and whether there is substantial evidence that the defendants are the perpetrators of the crime charged. State v. Hoffman, 281 N.C. 727, 190 S.E. 2d 842 (1972); State v. Vestal, 278 N.C. 561, 180 S.E. 2d 755 (1971).
The record in this case contains substantial evidence that defendants, acting with Bernice Miller and Wanda Atwater, *648took and carried away clothing of the value of more than $200 from each of Sears, Roebuck and Company and Paul H. Rose, Incorporated, without the consent of either owner and with the intent permanently to deprive the owners thereof. This assignment of error is overruled.
By defendants’ only other assignment they contend that the court erred in failing to grant their motion to suppress evidence with respect to items found in the trunk of the automobile owned by Frank O’Neal. Upon defendants’ objection, the court conducted a voir dire hearing. Two witnesses for the State and defendant Frank O’Neal testified on voir dire. The court made the following findings of fact:
“1. After being stopped by officers, the defendants were directed to go to the police station in Greensboro.
2. The defendant, Frank O’Neal, advised the officers that the Ltd Ford automobile in question was his.
3. Mr. Frank O’Neal stated to Officer Zimmerman, of the Greensboro Police Department, that he had no objection to a search of his automobile, but further advised him that he didn’t have a key.
4. This conversation took place at the police station and constituted a consent by the defendant, Frank O’Neal, that his automobile should be searched.
5. A search warrant was obtained and served upon the defendant prior to the time that the Ltd automobile was searched.
6. The search warrant appears in the record, together with the affidavit supporting the search warrant, as State’s Exhibits 16 and 17.
7. Said search warrant and affidavit were valid and sufficient in law to authorize a search of the automobile, that is the 1970 Ltd Ford owned by the defendant, Frank O’Neal.
8. That pursuant to said search warrant, a search was made of the trunk of the 1970 Ltd Ford automobile, and the items identified as State’s Exhibits through 12, inclusive, by the State were found in the trunk, as well as other items which have been testified by the State.”
*649And the following conclusions of law:
“1. The search of the trunk of the Ltd Ford automobile owned by Frank O’Neal was by and with the consent of the owner and was, therefore, for that reason lawful.
2. That it is further lawful for the reason that a valid search warrant had been obtained and served on the defendant, Frank O’Neal, prior to the time that a search was made of the trunk of the Ltd Ford Automobile owned by the defendant, Frank O’Neal.
3. The items found in the trunk of the automobile pursuant to the search are admissible in evidence in this case.”
The court heard the evidence on voir dire of both the State and defendants. In the light of the evidence and its observation of the demeanor of the witnesses, the court resolved the question in favor of the State. The findings of fact, if supported by competent evidence in the record, are conclusive and no reviewing court may set them aside or modify them. State v. Pike, 273 N.C. 102, 159 S.E. 2d 334 (1968). Here the facts found were supported by competent evidence in the record and supported the conclusions of law. The evidence was properly admitted.
No error.
Judges Hedrick and Vaughn concur.